       Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

FABIAN JOHNSON,
                                                           OPINION AND ORDER
                            Plaintiff,
                                                                19-cv-543-bbc
              v.

WILLARD WEST,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Fabian Johnson filed this lawsuit alleging that prison staff and

administrators at the Wisconsin Secure Program Facility failed to provide him the Ramadan

fasting diet in 2019, in violation of his rights under the free exercise clause of the First

Amendment and the Religious Land Use and Institutionalized Persons Act (RLUIPA).

Specifically, plaintiff alleged that he requested placement on the list for Ramadan meals

before the 60-day deadline for doing so, but the chaplain either did not receive his request

or failed to record it. Plaintiff alleges that he found out weeks after the deadline that the

chaplain never received his request, meaning he could not participate in the Ramadan fast.

       On January 5, 2021, I granted the motion for summary judgment filed by the original

defendants with respect to all of plaintiff’s claims except for his RLUIPA and First

Amendment claims for injunctive relief regarding the prison policy setting a 60-day deadline

to sign up for Ramadan meals. Dkt. #36. I found that plaintiff’s claims for injunctive relief



                                             1
        Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 2 of 6




would have to be resolved in further proceedings because there were factual disputes as to

whether the prison policy setting a 60-day deadline to sign up for Ramadan meals

substantially burdened plaintiff’s religious practice and whether the policy is the least

restrictive means of furthering compelling state interests. Before setting the case for a bench

trial on the claims for equitable relief, I gave the parties an opportunity to submit additional

evidence and argument on the following two questions: (1) whether a 60-day notice policy

without a confirmation or follow-up requirement substantially burdened plaintiff’s religious

practice; and (2) whether such a policy is the least restrictive means of furthering the state’s

compelling interest in having advance notice of those who intend to participate in the

Ramadan fast. In particular, I asked the parties to address whether there are possible

mechanisms—such as a confirmation process or a follow-up requirement—to prevent or

correct the problem of lost or undelivered inmate requests for Ramadan meals.

       Remaining defendant Willard West, the Division of Adult Institutions (DAI) religious

practices coordinator, has filed supplemental briefing in which he contends that the claims

for injunctive relief are now moot because DAI recently amended the sign-up policy to

address the problem that plaintiff allegedly experienced. Plaintiff has not filed a response.

Because I am persuaded that defendant has addressed the court’s concerns with DAI’s failure

to provide a means of confirming the receipt of inmate requests for Ramadan meals, and

have heard of no additional concerns from plaintiff, I will dismiss plaintiff’s claims for

injunctive relief as moot and close this case.




                                                 2
       Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 3 of 6




                                 SUPPLEMENTAL FACTS

       Defendant states that over the years, DAI has received some complaints and lawsuits

from inmates claiming they submitted a timely request for Ramadan meals, but they were

not provided the meals because their request was never received by the prison chaplain or

his or her designee. To avoid this issue repeating itself in the future, defendant West

initiated discussions about revising the policy to include a provision requiring the chaplain

to provide confirmation or a “receipt” to acknowledge that the inmate’s request for

temporary religious fasting accommodation was received and acted upon (approving or

denying the request). After extensive analysis and discussion with facility staff and central

office leaders, the Department of Corrections issued updated DAI Policy 309.61.03, effective

December 1, 2020.

       The updated policy creates new form DOC-2935, which includes a confirmation of

receipt mechanism, and a notice to inmates to follow up with the chaplain if they do not

receive confirmation of receipt within five working days. Under the old policy, inmates

requested a religious fasting accommodation by submitting an interview and information

request form (commonly referred to as a “kite”) to the chaplain at least 60 days in advance

of the initial meal. Although kites are used for other types of correspondence between

inmates and staff members, defendant concedes that there was potential for confusion or

paperwork mix-ups with this specific type of request because kites are routinely mailed

internally to any sector of the institution.




                                               3
       Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 4 of 6




       Under the new policy, inmates are to submit the DOC-2935 form to the chaplain or

his or her designee at least 60 days in advance of the initial Ramadan meal. Dkt. #40, p.

3. Upon receipt, the chaplain will use check boxes in a “For Office Use Only” section to

indicate whether the request is approved or denied, and send a copy back to the inmate. Id.

at 3-4. This acts as a receipt, allowing the inmate to confirm that his or her request was

received and that the requested accommodation was approved or denied. Id. at 4. By

signing the form, the inmate acknowledges that he or she understands that “[i]t is my

responsibility to confirm Chaplain/designee’s receipt of this form if I do not receive response

within 5 working days, and to make a timely resubmission if necessary.” Id. This statement

informs the inmate that he or she needs to submit his or her request early and take the

initiative to verify the status of the request. Id. In the event that the DOC-2935 form is not

delivered to the chaplain, the inmate can follow up on his or her request or resubmit the

form. Id. The new policy also specifies that inmates may submit the DOC-2935 form up

to 12 months in advance, allowing inmates ample time to submit the form and receive a

confirmation receipt at least 60 days before the sign-up deadline. Dkt. #40-2 at 7, DAI

Policy #309.61.03 § II.D.1.b (“Inmates my submit DOC-2935 [request for religious diet]

up to 12 months in advance.”).



                                         OPINION

       A plaintiff is entitled to prospective injunctive relief only if “there exists some

cognizable danger of recurrent violation, something more than the mere possibility.” Nelson



                                              4
        Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 5 of 6




v. Miller, 570 F.3d 868, 882 (7th Cir. 2009) (quoting United States v. W.T. Grant Co., 345

U.S. 629, 633 (1953)). In this case, it is reasonable to expect that the new policy will

prevent plaintiff from suffering the same harm that he alleges in this case. Had the chaplain

in this case been required to respond to plaintiff’s request within five days but not done so,

plaintiff would have known to follow up with the chaplain sooner or resubmit his request

before the 60-day deadline had expired. The policy applies across all prisons statewide, so

the fact that plaintiff is now at a different institution will not matter. According to

defendant, using a specific form that is transmitted directly to the chaplain also will reduce

the potential for mis-routing because it is a special form addressed to the chaplain or his

designee, unlike the more general “kite” used for other types of communication between

inmates and staff.

       Although the new policy requires plaintiff to take the initiative to follow up on his

own if he does not hear back from the chaplain within five days, and to give himself enough

time to put in a new request if his request is lost, these are minimal requirements under the

circumstances present in this case. As discussed in more detail in my previous order, dkt.

#36, I am satisfied that a 60-day notice policy with a confirmation or follow-up requirement

would be the least restrictive means of furthering DAI’s compelling interest in getting

advance notice from plaintiff to participate in the Ramadan fast in light of the specific facts

in this case.

       For these reasons, plaintiff’s remaining claims for injunctive relief under RLUIPA and

the First Amendment will be dismissed as moot.



                                              5
        Case: 3:19-cv-00543-bbc Document #: 41 Filed: 05/28/21 Page 6 of 6




                                         ORDER

       IT IS ORDERED that plaintiff’s RLUIPA and First Amendment free exercise claims

for declaratory and injunctive relief are DISMISSED as moot. The clerk of court is directed

to enter judgment in accordance with the court’s January 5, 2021 order and this order and

close this case.

       Entered this 28th day of May, 2021.

                                                 BY THE COURT:

                                                 /s/
                                                 __________________________
                                                 BARBARA B. CRABB
                                                 District Judge




                                             6
